Citation Nr: 1017982	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychological 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1970 to July 
1972 and July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a February 2010 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that further development is necessary.  The 
Board notes that the Veteran has not provided sufficient 
information to verify his reported PTSD stressors, and 
consequently, he was not afforded a VA examination.  
Nevertheless, for non-PTSD psychiatric disabilities, the lack 
of verified stressors do not preclude the Veteran from 
establishing direct service connection through 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  During the pendency of the appeal, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that in the context of psychiatric claims for service 
connection, VA must consider alternative psychiatric 
diagnosis(es) within the scope of the filed claim.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The RO has not 
adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD.  

The Board finds the evidence of record does not contain 
sufficient competent medical evidence to decide the claim; as 
recharacterized to include additional psychiatric disorders 
in light of Clemons, supra.  Given the Veteran's complaints 
of psychiatric symptoms in service and his present 
psychiatric treatment, the Board finds a VA examination is 
necessary to determine whether the Veteran has a non-PTSD 
psychiatric diagnosis(es) that may be related to active 
service.  The record shows extensive mental health treatment 
for PTSD and substance abuse.  Although PTSD is the most 
noted diagnosis, an additional psychiatric diagnosis of major 
depressive disorder is shown in October 2006 VA treatment 
notes.  Service treatment records, dated January 1973, 
reflect that the Veteran reported having depression and 
anxiety.  Given the Veteran's complaints of psychiatric 
symptoms in service and his present psychiatric treatment, 
the Board finds a VA examination is necessary to determine 
whether the Veteran has a non-PTSD diagnosis(es) that may be 
related to active service.   

The VA psychiatric examination must ascertain all of the 
Veteran's present psychiatric diagnosis(es) and whether any 
diagnosis is related to active service.  For the VA 
psychiatric examination, a copy of the claims file must be 
made available to the examiner who will indicate receipt and 
review of the claims file in any report generated.  The 
examiner must interview the Veteran and conduct a mental 
status examination.  Then, the examiner must determine all 
present psychological disorders.  For each psychological 
disorder noted, he or she must state whether it is more or 
less likely related to the Veteran's active service.  A 
scientific rationale must accompany all medical opinions.  If 
the examiner is unable to give an opinion without resort to 
speculation, he or she must so state and further identify the 
missing information necessary to form a non-speculative 
opinion.    

Also, the Veteran has not received adequate notification 
addressing what is needed for a claim incorporating non-PTSD 
psychiatric diagnoses.  This is significant because the 
statutory and regulatory provisions addressing PTSD claims, 
as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f), are different from the provisions addressing other 
service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Corrective notification action, as well as further 
adjudication, is needed.  38 C.F.R. §§ 3.159(b), 19.9. 

Finally, Social Security Administration (SSA) disability 
records may be outstanding.  At the February 2010 Travel 
Board hearing, the Veteran testified that he applied for SSA 
disability benefits.  The RO/AMC must contact SSA to obtain 
all records pertaining to the Veteran's claim for SSA 
disability benefits.  All correspondence between the RO/AMC 
and SSA must be included in the record.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish a notification letter to the 
Veteran about the information and evidence 
that is necessary to substantiate his 
claim which is recharacterized as service 
connection for a psychological disorder, 
to include PTSD, in terms of 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Inform him of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by him.

2.  Contact SSA and determine if the 
Veteran is presently in receipt of SSA 
disability benefits.  If so, obtain the 
Veteran's SSA disability records.  
Incorporate all SSA correspondence into 
the record.

3.  After either obtaining SSA records or 
confirming a negative SSA response, 
schedule the Veteran for a VA 
psychological examination by an 
appropriately qualified mental health 
provider.  A copy of the claims file, 
including any additional SSA records, 
must be made available to the examiner.  
He or she will indicate receipt and 
review of the claims file in any report 
generated.  The examiner must interview 
the Veteran and conduct a mental status 
examination.  Then, the examiner must 
determine all present psychological 
disorders.  For each psychological 
disorder noted, he or she must state 
whether it is more or less likely related 
to the Veteran's active service.  A 
scientific rationale must accompany all 
medical opinions.  If the examiner is 
unable to give an opinion without resort 
to speculation, he or she must so state 
and further identify the missing 
information necessary to form a non-
speculative opinion.    

4.  To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


